Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are no labels for blocks 10, 20, 22, 24 in figure 4 and blocks 100, 120, 122, 124, in figure 5.  There blocks need to have descriptive labels under 37 CFR 1.84(n) and 1.84(o).  For example, “processing circuitry” may be used for the label of block 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0254809 A1) in view of Park et al. (US 2015/0372737 A1) (Park herein after).

Re Claims 15 and 25, Huang discloses a method of operating a network node in a radio access network and network node for a radio access network, the network node being adapted for reception beamforming processing circuitry configured, the method and processing circuitry (processor, [0202]) configured comprising reduce power of the interfering beam or disable the interfering beam based on a received BS-to-BS (Base Station-to-Base Station) interference indication (after receiving the coordination message sent by the second device, the first device can learn of the interfering beam that causes interference to the target terminal, and further can perform coordination with the second device, to reduce the interference from the interfering beam to the target terminal. For example, the second device may reduce the power of the interfering beam, and a quantity by which the second device reduces the power is determined after the second device negotiates with the first device, [0108]-[0116]).
Huang discloses the claimed invention except switching from a first set of reception beams to a second set of reception beams.
However, Park discloses a wireless communication system comprising: using a beam restricted sub-frame may efficiently avoid interference while minimizing a restriction on the UE; a subset of beams, which restricts a beam steering area of the vertical beam area, to mainly transmit a beam restricted sub-frame ([0055]).

Both references are within the same field of digital signal processing, and in particular of wireless beamforming, the modification does not change a fundamental operating principle of Huang, nor does Huang teach away from the modification (Huang merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam restriction taught by Park is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of switching from a first set of reception beams to a second set of reception beams based on a received BS-to-BS (Base Station-to-Base Station) interference indication.

Re Claims 16 and 26, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses wherein the second set of reception beams comprises one or more beams with smaller angular extension than beams of the first set of beams (to reduce the interference from the interfering beam, the second device disable the interfering beam, [0116] and therefore the new set of beam has less coverage than the original set).

Re Claims 17 and 27, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses wherein switching from the first set of reception beams to the second set of reception beams comprises replacing one of the beams of the first set with a beam having smaller angular extension (to reduce the interference from the interfering beam, the 

Re Claims 18 and 28, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses wherein the second set of reception beams has a smaller average angular extension than the first set of reception beams (to reduce the interference from the interfering beam, the second device disable the interfering beam, [0116] and therefore the new set of beam has less coverage than the original set).

Re Claims 19 and 29, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses wherein switching from the first set of reception beams to the second set of reception beams comprises receiving from at least one user equipment using a beam from the second set with a smaller angular extension than the beam from the first set used for receiving from the same user equipment (to reduce the interference from the interfering beam, the second device disable the interfering beam, [0116] and therefore the new set of beam has less coverage than the original set).

Re Claims 20 and 30, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses wherein switching from the first set of reception beams to the second set of reception beams comprises replacing at least one beam from the first set with a beam having a different direction than the beam replaced (to reduce the interference from the interfering beam, the second device disable the interfering beam, [0116] and therefore the new set of beam has less coverage than the original set).



Re Claims 22 and 32, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Park discloses wherein the second set of reception beams on average has a smaller and/or lower vertical range than the first set of reception beams (vertical area beam restricted sub-frame sets a beam restricted sub-frame not to interfere in another beam transmitted from a vertical area other than a corresponding vertical area by employing a method for limiting the vertical area of a beam, [0069]).

Re Claims 23 and 33, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses further comprising, based on receiving the BS-to-BS interference indication, transmitting an interference information indication to another network node (first device send a coordination message to the second device, includes identifier information of the interfering beam, [0128]).

Re Claims 24 and 34, the combined teachings disclose the method according to claim 15 and the network node according to claim 25, Huang discloses wherein receiving the BS-to-BS interference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631